Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered July 8, 1996, convicting defendant upon his plea of guilty of the crime of burglary in the first degree.
Defendant pleaded guilty to burglary in the first degree and was sentenced to a prison term of 4 to 8 years. We are unpersuaded by defendant’s contention that the sentence imposed was harsh and excessive. The sentence was the result of a plea bargain pursuant to which three other charges against defendant were dropped (see, People v Barnes, 202 AD2d 872, lv denied 83 NY2d 908; People v Pacheco, 160 AD2d 257, lv denied *72076 NY2d 793). There are, in addition, no extraordinary circumstances which would warrant a reduction in sentence (see, People v Johns, 236 AD2d 748; People v Mackey, 136 AD2d 780, 781, lv denied 71 NY2d 899).
Mikoll, J. P., Mercure, White, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.